Little, J.
In view of the evidence introduced by the plaintiff, this court, without intimating whether there should or should not be a recovery, is of the opinion that the present case ought to have been submitted to a jury, and that therefore it was error to grant a nonsuit.

Judgment reversed.


All the Justices concurring.

Action for damages. Before Judge Norwood. City court of Savannah. July term, 1896.
Garrard, Meldrim & Newman, for plaintiffs. Lawton & Cunningham and T M. Cunningham Jr., for defendants.